                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL GOODRICH,                                          CIVIL ACTION
             Plaintiff,

              v.

TONELLI’S PIZZA PUB, and                                   NO. 17-5728
RANDA ENTERPRISES, INC.,
                Defendants.

                                          ORDER

       AND NOW, this 1st day of August, 2019, upon consideration of Defendants’ Motion for

Summary Judgment (Document No. 11, filed February 18, 2019), Plaintiff’s Opposition to

Defendant’s Motion for Summary Judgment (Document No. 12, filed March 18, 2019), and

plaintiff’s Exhibits A, B, and C (Document No. 13, filed March 19, 2019), for the reasons stated

in the accompanying Memorandum dated August 1, 2019, IT IS ORDERED that Defendants’

Motion for Summary Judgment is GRANTED. JUDGMENT IS ENTERED in FAVOR of

defendants, Tonelli’s Pizza Pub and Randa Enterprises, Inc., and AGAINST plaintiff, Michael

Goodrich.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
